Title: Acct. of the Weather in Decr. [1771]
From: Washington, George
To: 




Decr. 1st. The Wind exceeding hard from the Northwest, & very cold.
 


2. Wind variable with Clouds, and at the sametime cold.
 


3. The most variable Weather imaginable—sometimes sunshine sometimes snowing—sometimes calm & sometimes the wind very high from the South—the North & Northwest where it contd. all Night.
 



4. Wind at Northwest and very cold, with great appearances of Snow, a little of which fell in the Night.
 


5. Morning Snowy with the Wind hard from the No. West & cold. Afternoon clear & not so Cold.
 


6. Cold & Cloudy with appearances of Snow. Wind variable & in the Afternoon Calm.
 


7. Morning Calm, and tolerably pleasant, with great appearances of Snow abt. Noon. Afternoon clear, Calm, & pleast. agn.
 


8. Clear and cool threatning bad weather but none fell. Wind North.
 


9. Clear and tolerably pleasant being Calm.
 


10. Mild, soft and giving with very little or no Wind.
 


11. Soft Morning but cloudy & lowering afterwards with the [wind] Westerly & something cooler.
 


12. Rain in the Night, and this Morning, but clear warm and pleasant afterwards with but little Wind.
 


13. Clear, calm, & pleasant Morning, Wind Southwest & West afterwards and something cooler.
 


14. Cool, and more or less Cloudy all day. About Noon it snowd fast—then cleard away and was a tolerable Evening.
 


15. Clear, calm, and pleasant till the Evening then lowering.
 


16. Clear Calm and pleasant with but little Wind.
 


17. Very Calm, & tolerable pleast.
 


18. Very white frost. Calm & lowering.
 


19. Wind Northerly & cold with Hail & Rain the first part of the day & constant Rain Afterwds.
 


20. Clear and very pleasant all day with little or no Wind.
 



21. Very white frost. Calm and quite pleasant in the forenoon but lowering afterwards with Rain in the Night.
 


22d. Raining in the Night, and most part of this day. At the sametime warm with but little Wind and that at So. West.
 


23. The Wind Shifting to Northwest in the Night, blew very hard & cold as it was all this day the ground being very hard froze.
 


24. Exceeding hard & frozen with the Wind still high and Cold from the Northwest.
 


25. Very raw and Cold with the Wind Northerly.
 


26. Clear and Calm morning and tolerable pleasant day.
 


27. Clear and calm in the Morning and a remarkable white frost. Evening very lowering.
 


28. Raining all the latter part of the Night. The first of the day Cloudy & threatning but the Evening clear and pleasant.
 


29. Remarkable clear, calm, & pleasant.
 


30. Calm, and tolerably pleasant but lowering especially in the Morning.
 


31. Not as pleasant though Cooler Wind getting Northerly.
